Lowe, J.
1. Usury: construction of contract. The, only point for our determination is, whether the defense of usury can be sucessfully pleaded, under circumstances stated, to the note sued. We think clearly not. The special contracts ent;ere¿ into as aforesaid, after the maturity of the note, to obtain further time in the payment thereof, do not in law relate back to the date of the original contract so as to infect its, validity. The note, in its inception, was valid, untainted with any illegality, and it ever remained so; it was not changed or renewed so as to include the subsequent special contracts alleged to be usurious, but remained intact from these, and is now alone sued. The usury complained of pertains to the special contracts of forbearance. These, by the court below, were treated as usurious, and the money paid under them were applied *66as a general credit on the original contract, which we think was right, and all the defendant could reasonably ask. The judgment will therefore he
Affirmed.